           Case 5:18-cv-01477-LHK Document 50 Filed 05/07/19 Page 1 of 2




 7

 8                                   UNITED STATES DISTRICT COURT

 9   iP>                            NORTHERN DISTRICT OF CALIFORNIA

10

11     PEGATRON TECHNOLOGY SERVICE, INC.                   Case No. 5:18-cv-01477-LHK
       an Indiana corporation,
12                                                         [PROPOSED] ORDER GRANTING
                              Plaintiff,                   NON-PARTY CUSTOMER'S
13                                                         UNOPPOSED ADMINISTRATIVE
                                                           MOTION TO FILE UNDER SEAL
14
       ZURICH AMERICAN INSURANCE                           [Civil L.R. 7-11]
15     COMPANY, a New York corporation;
       AMERICAN GUARANTEE & LIABILITY
16     INSURANCE COMPANY, a New York                       Final Pretrial Conf. Date: 10/24/2019
       corporation; and DOES 1 through 100, inclusive,     Trial Date: 11/18/2019
17
                                                           Action Filed: 12/27/2017
                              Defendants.
18

19

20

21

22

23

24

25

26

27

28

       [Proposed] Order Granting Customer's Unopposed administrative Motion to File Under Seal
       Case No. 5:18-cv-01477-LHK
       sd-736246
Case 5:18-cv-01477-LHK Document 50 Filed 05/07/19 Page 2 of 2
